Execution Version
Duplicate Original

Exhibit 10.48




EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into on this
October 25, 2014 among Hampton Roads Bankshares, Inc., a Virginia corporation
having its principal place of business at 641 Lynnhaven Parkway, Virginia Beach,
VA 23452 (“HRB”), Bank of Hampton Roads, a corporation organized under the laws
of, and authorized by statute to accept deposits and hold itself out to the
public as engaged in the banking business in, the Commonwealth of Virginia,
having its principal place of business at 641 Lynnhaven Parkway, Virginia Beach,
VA 23452 (“BHR”, and, together with HRB, the “Employer”) and John F. Marshall,
Jr. (the “Executive”).
WITNESSETH:
WHEREAS, the Employer presently employs the Executive as Executive Vice
President and Chief Risk Officer of HRB; and
WHEREAS, the Employer desires to provide for the continued employment of the
Executive and to make certain changes in the Executive’s employment arrangements
which the Employer has determined will reinforce and encourage the continued
dedication of the Executive to the Employer.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the Employer and the Executive, intending to be
legally bound hereby, mutually agree as follows:
1.
Employment.

(a)The Employer and Executive agree that Executive shall continue to be employed
as Executive Vice President and Chief Risk Officer of HRB and shall perform such
services for the Employer as may be assigned to Executive by the President and
Chief Executive Officer of HRB, or Boards of Directors of HRB or BHR
(collectively, the “Board”) from time to time in accordance with the terms and
conditions set forth in this Agreement.
(b)The term of this Agreement shall commence on the date hereof (the “Effective
Date”) and, subject to Section 5(a), shall expire on the first anniversary of
the Effective Date, unless sooner terminated in accordance with the provisions
of Section 5 (the “Term”). On the first anniversary of the Effective Date and on
each anniversary thereafter, the Term shall be extended for an additional one
year unless the Employer shall deliver written notice to the contrary to
Executive not less than 90 days prior to the end of the Term. In the event
Executive’s employment with the Employer continues after the expiration of the
Term, Executive’s post-expiration employment will be at will. Executive will not
be entitled to any rights or benefits as a result of the expiration of this
Agreement.
2.
Duties of the Executive.

(a)The Executive shall serve in the position of Executive Vice President and
Chief Risk Officer of HRB and perform all duties and services commensurate with
those positions. Unless otherwise specified hereafter, any services performed by
the Executive shall be for the benefit of BHR and, therefore, any payments or
benefits paid to the Executive pursuant to this Agreement shall be the sole
responsibility of BHR; provided, however, BHR’s obligation to make any payments
owed to the Executive under this Agreement shall be discharged to the extent
compensation payments are made by HRB.
(b)The Executive shall devote his full time and attention to the discharge of
the duties undertaken by him hereunder. Executive shall comply with all
policies, standards and regulations of the Employer now

1



--------------------------------------------------------------------------------

Execution Version
Duplicate Original

or hereafter promulgated, and shall perform his duties under this Agreement to
the best of his abilities and in accordance with general business standards of
conduct. The foregoing provision shall not prevent the Executive's purchase,
ownership or sale of any interest, or the Executive's engaging in, any business
that does not compete with the business of the Employer or the Executive's
involvement in charitable or community activities, provided, that the time and
attention that the Executive devotes to such business and charitable or
community activities does not materially interfere with the performance of the
Executive's duties under this Agreement and further provided that such conduct
complies in all material respects with applicable policies of the Employer.
(c)The Executive shall be entitled to paid time off during each calendar year in
accordance with the paid time off policy of the Employer for senior executive
officers, to be taken at such time or times as the Executive and the Employer
shall mutually determine. Earned but unused paid time off shall be accrued in
accordance with the Employer’s paid time off policy. Any payments made by the
Employer to the Executive as compensation in lieu of paid time off shall be paid
in accordance with the Employer’s normal payroll practices.
3.Compensation. For all services to be rendered by the Executive under this
Agreement, the Employer and the Executive agree as follows:
(a)Base Salary. The Employer shall pay the Executive a base salary (the “Base
Salary”), at a rate of $270,000 per year, plus such other compensation as the
Employer may, from time to time, determine in its sole discretion. The
Compensation Committee of the Board (the “Compensation Committee”) shall review
annually the amount of the Executive’s Base Salary, and may increase such Base
Salary to such amount as the Employer may determine in its sole and absolute
discretion. Such Base Salary and other compensation shall be payable in
accordance with the Employer’s normal payroll practices (and in no event less
frequently than monthly) as in effect from time to time.


(b)Incentive Bonus Plans. The Executive will be eligible to participate in any
of the Employer’s long-term or short-term incentive plans on the same terms and
conditions and in relative magnitude to other senior executive officers of the
Employer subject to annual bonus performance metrics and other terms and
conditions of awards adopted in the sole and absolute discretion of the
Compensation Committee on an annual basis.


(c)Other Benefits. Subject to any applicable terms, conditions, and eligibility
requirements, from and after the Effective Date and throughout Executive’s
employment hereunder, except as otherwise expressly provided in the Agreement,
the Executive shall be entitled to participate in all cash and non-cash employee
benefit plans maintained by the Employer for senior executive officers or
employees generally, including but not limited to (i) a 401(k) retirement
program, (ii) long-term disability, (iii) extended medical leave, (iv) paid-time
off and (v) health insurance, dental insurance and life insurance coverage as
are provided to the class of employees that includes the Executive.


(d)Withholding for Taxes. The Employer may withhold from any amounts payable to
Executive under this Agreement all federal, state, city or other taxes and
withholdings as shall be required pursuant to any applicable law, rule or
regulation.


4.Expenses. The Employer shall promptly reimburse the Executive for (a) all
reasonable expenses the Executive pays or incurs in connection with the
performance of the Executive’s duties and responsibilities under this Agreement,
upon presentation of expense vouchers or other appropriate documentation for
such expenses and (b) all reasonable professional expenses, such as licenses and
dues and professional educational

2



--------------------------------------------------------------------------------

Execution Version
Duplicate Original

expenses, the Executive pays or incurs during his employment hereunder, all of
the above in accordance with Employer’s policies with respect thereto.
5.Termination of Employment; Change in Control. Notwithstanding the termination
of this Agreement or the termination of the Executive’s employment for any
reason, the parties shall be required to carry out any provisions of this
Agreement which contemplate performance by them subsequent to such termination.
In addition, no termination of this Agreement shall affect any liability or
other obligation of either party which shall have accrued prior to such
termination, including, but not limited to, any liability, loss or damage on
account of breach. No termination of employment shall terminate the obligation
of the Employer to make payments of any vested benefits provided hereunder or
the obligations of the Executive under Sections 7 and 8 of this Agreement.
Unless otherwise stated in this Section 5, the effect of termination on any
outstanding incentive awards, stock options, stock appreciation rights,
performance units, or other incentives shall be governed by the terms of the
applicable benefit or incentive plan and/or the agreements governing such
incentives.
(a)The Executive’s employment hereunder may be terminated by the Executive upon
30 days written notice to the Employer or at any time by mutual agreement in
writing. It shall not constitute a breach of this Agreement for the Employer to
suspend the Executive’s duties and to place the Executive on a paid leave during
the 30-day notice period. If the Executive’s employment is terminated under this
Section 5(a), the Employer shall pay the Executive only any sums due to him as
Base Salary and/or reimbursement of expenses through the date of termination.
Such amounts shall be paid at the end of the payroll period that follows the
payroll period in which his employment terminates.


(b)This Agreement shall terminate upon death of the Executive; provided,
however, that in such event the Employer shall pay to the estate of the
Executive the compensation, including Base Salary and accrued but unused
paid-time off in accordance with Employer’s policies with respect thereto, which
otherwise would be payable to the Executive through the date on which his death
occurs. Such amounts shall be paid at the end of the payroll period that follows
the payroll period in which his employment terminates due to his death.
Additionally, the Employer shall pay to the Executive’s estate (i) any bonus or
other short-term incentive compensation earned, but not yet paid, for any year
prior to the year in which his death occurs and (ii) any bonus or other
short-term incentive compensation for the year in which his death occurs that he
would have been eligible to receive if he had lived, multiplied by a fraction,
the numerator of which is the number of days in the year that precede the date
on which his death occurs and the denominator of which is three hundred
sixty-five.
Any bonus or other short-term incentive compensation payable under this Section
5(b) shall be paid (i) on the date of payment to other employees eligible for
bonuses or other short-term incentive compensation under the same plan or plans,
or, (ii) if no date or time frame for payment is specified in those plans, by
March 15 of the calendar year following the calendar year in which the
compensation is earned.
(c)The Employer may terminate Executive’s employment under this Agreement upon
its determination of the Disability of the Executive, which Disability has
continued for such period required for the Executive to become eligible to
receive long term disability benefits under the Employer’s long-term disability
plan or insurance program. “Disability” shall mean as defined by Treasury
Regulation § 1.409A-3(i)(4). During the period of any Disability leading up to
the termination of the Executive’s employment under this provision, the Employer
shall continue to pay the Executive his full Base Salary at the rate then in
effect and all perquisites and other benefits (other than any bonus) in
accordance with the Employer’s normal payroll practices provided that, the
amount of any such payments to the Executive shall be reduced by the sum of the
amounts, if any, payable to the Executive for the same period under any other
disability benefit covering the Executive that is provided by the Employer.
Additionally, the Employer shall pay the Executive

3



--------------------------------------------------------------------------------

Execution Version
Duplicate Original

any bonus or other short-term incentive compensation earned, but not yet paid,
through the date of termination, on the same terms as set forth in Section 5(b).


(d)(1) The Employer may terminate Executive’s employment under this Agreement
other than for “Cause”, as defined in Section 5(e), at any time upon written
notice to Executive, which termination shall be effective immediately. Executive
may resign after written notice to the Employer for “Good Reason”, as hereafter
defined. In the event the Executive’s employment terminates pursuant to this
Section 5(d)(1), Executive shall receive, at the end of the payroll period that
follows the payroll period in which his employment terminates, his Base Salary
earned through the date of termination, any bonuses or short-term incentive
compensation as described in Section 5(b) above, and accrued but unused
paid-time off. In the event the Executive’s employment terminates pursuant to
this Section 5(d)(1), provided he complies with the requirements of Section 5(i)
below, Executive shall also receive the following items:
(i)An amount equal to the sum of (i) his current rate of annual Base Salary in
effect immediately preceding such termination, and (ii) the average of his last
two year’s annual bonus(es) earned (whether paid or unpaid due to restrictions
imposed upon the Company under the TARP Capital Purchase Program); provided that
such amount shall be paid in a single lump sum cash payment on the date
described in Section 5(i) below;
(ii)The Executive may continue participation for both him and his covered
dependents (if applicable), in accordance with the terms of the applicable
benefits plans, in the Employer’s group health plan pursuant to plan
continuation rules under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”). In accordance with COBRA, assuming the Executive and his covered
dependents (if applicable), are covered under the Employer’s group health plan
as of his date of termination, the Executive will be entitled to elect COBRA
continuation coverage for the legally required COBRA period (the “Continuation
Period”) for such persons. If the Executive timely elects COBRA coverage for
group health coverage, he will be obligated to pay the portion of the full COBRA
cost of the coverage equal to an active employee’s share of premiums for
coverage for the respective plan year and the Employer’s share of such premiums
shall be treated as taxable income to Executive. In addition, if the terms of
the applicable plan documents do not allow Employer to continue to provide COBRA
coverage to Executive and his covered dependents (if applicable), beyond the
expiration of the statutorily-proscribed COBRA period, the Employer shall make
monthly cash payments to Executive in an amount equal to the monthly COBRA
premium for coverage for Executive for the duration of the period described in
Section 8 hereof. Notwithstanding the above, if during the period described in
Section 8 hereof the Executive becomes eligible for qualifying health care
coverage through a subsequent employer, the Employer’s obligations hereunder
with respect to the foregoing benefits provided in this subsection (ii) may be
terminated by the Employer.
(2) Notwithstanding anything in this Agreement to the contrary, if Executive
breaches Sections 7 and 8 of this Agreement, Executive will not thereafter be
entitled to receive any further compensation or benefits pursuant to Section
5(d)(1) other than the right to participate in COBRA.
(3) For purposes of this Agreement, Good Reason shall mean as defined by
Treasury Regulation § 1.409A-1(n)(2)(ii); provided, however, it shall not
constitute Good Reason for the Executive to terminate this Agreement if he is
required to change the geographic location at which

4



--------------------------------------------------------------------------------

Execution Version
Duplicate Original

he is required to perform his services hereunder to a location at which the
Employer decides to relocate its headquarters which is less than 50 miles from
its present headquarters location.
(4) To terminate this Agreement and his employment under this Agreement for Good
Reason, the Executive must provide written notice to the Employer of the
existence of the circumstances providing grounds for termination for Good Reason
within 90 days of the initial existence of such grounds and must give the
Employer at least 30 days from receipt of such notice to cure the condition
constituting Good Reason (“Notice of Good Reason”). Such termination must be
effective within one year after the initial existence of the condition
constituting Good Reason. In the event of termination for Good Reason, the date
of termination shall be the effective date specified in the Executive’s Notice
of Good Reason.
(e)The Employer shall have the right to terminate Executive’s employment under
this Agreement at any time for Cause, which termination shall be effective
immediately, upon delivery of written notice to the Executive which shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Employee’s employment.  Termination for “Cause” shall
mean termination because of the Executive's personal dishonesty, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation other than traffic violations or similar offenses or final
cease-and-desist order or material breach of any provision of this Agreement.
Cause shall also include termination because of (A) misappropriation or other
intentional material damage to the property or business of the Employer by the
Executive, (B) the Executive's repeated absences other than for vacation or
physical or mental impairment or illness, (C) the Executive's admission or
conviction of, or plea of nolo contendere to, any felony or any other crime
referenced in Section 19 of the Federal Deposit Insurance Act that, in the
reasonable judgment of the Board, adversely affects the Employer’s reputation or
the Executive's ability to carry out the Executive's obligations under this
Agreement or (D) the Executive's non-compliance with the provisions of Section
2(b) of this Agreement after notice of such non-compliance from the Employers to
the Executive and a reasonable opportunity for the Executive to cure such
non-compliance. Notwithstanding the foregoing, the Employer may not terminate
the Executive's employment under this Agreement for Cause unless the Employer
provide the Executive with (X) written notice in accordance with the By-laws of
HRB and BHR of a special meeting of the Board to consider the termination of the
Executive's employment under this Agreement for Cause and (Y) the opportunity
for the Executive to address such special meeting. It shall not constitute a
breach of this Agreement for the Employer to suspend the Executive’s duties and
place the Executive on an unpaid leave during the period prior to the special
meeting of the Board. In the event Executive’s employment under this Agreement
is terminated for Cause, Executive shall thereafter have no right to receive
compensation or other benefits under this Agreement.
(f)If Executive is suspended and/or temporarily prohibited from participating in
the conduct of the Employer’s affairs by a notice served pursuant to the Federal
Deposit Insurance Act, the Employer’s obligations under this Agreement shall be
suspended as of the date of service unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Employer shall (i)
pay on the first day of the first month following such dismissal of charges (or
as provided elsewhere in this Agreement) the Executive all of the compensation
withheld while the obligations under this Agreement were suspended; and (ii)
reinstate any such obligations which were suspended.
(g)(1) If Executive’s employment is terminated without Cause within one year
after a Change in Control shall have occurred or if he resigns for Good Reason
within one year after a Change in Control shall have occurred, then Executive
shall receive, at the end of the payroll period that follows the payroll period
in which his employment terminates, his Base Salary earned through the date of

5



--------------------------------------------------------------------------------

Execution Version
Duplicate Original

termination, any bonuses or short term incentive compensation as described in
Section 5(b) above, and accrued but unused paid-time off.   In the event the
Executive’s employment terminates pursuant to this Section 5(g)(1), provided he
complies with the requirements of Section 5(i) below, Executive shall receive
the following items: (i) a single lump sum amount equal to 200% of the sum of
(i) his current rate of annual Base Salary in effect immediately preceding such
termination and (ii) the average of his last two year’s annual bonus(es) earned
(whether paid or unpaid due to restrictions imposed upon the Company under the
TARP Capital Purchase Program) on the date described in Section 5(i) below and
(ii) the benefits and payments described in Section 5(d)(1)(ii).
(2) For purposes of this Agreement, “Change in Control” shall mean as defined by
Treasury Regulation § 1.409A-3(i)(5); provided however that in no event shall
the merger of any corporate entities that are wholly-owned by HRB be deemed
Change in Control for purposes of this Agreement.
(3) Notwithstanding anything in this Agreement to the contrary, if the Executive
breaches Sections  7 and 8 of this Agreement, the Executive will not thereafter
be entitled to receive any further compensation or benefits pursuant to Section
5(g)(1).
(h)Notwithstanding the provisions relating to the timing of payments described
in this Section 5 above, if the Executive is a “specified employee” under
Section 409A of the Internal Revenue Code of 1986 and any regulations thereunder
(the “Code”) on the date of his termination of employment, payment of amounts
due under Section 5(d)(1) shall be made as described in Section 27 of this
Agreement.
(i) In addition, within 60 days of termination of the Executive’s employment,
and as a condition to the Employer’s obligation to pay any severance under this
Section 5, the Executive shall execute, and not timely revoke during any
revocation period provided pursuant to such release, a release and waiver of
claims reasonably satisfactory to the Employer. In most instances, payment will
be made, or in the case of installment payments, will begin as soon as
practicable after such release is effective. If the 60-day period spans two
calendar years, such severance payment will be made as soon as possible in the
subsequent taxable year, provided however that any portion of an insurance
premium due to be paid by the Employer during such 60-day period under Section 5
shall be paid by the Employer on the due date whether or not the release and
waiver has been signed.
(j)If tax counsel appointed by the Employer (the “Tax Counsel”) determines that
any or the aggregate value (as determined pursuant to Section 280G of the Code)
of all payments, distributions, accelerations of vesting, awards and provisions
of benefits by the Employer to or for the benefit of Executive (whether paid or
payable, distributed or distributable, accelerated, awarded or provided pursuant
to the terms of this Agreement or otherwise) (a “Payment”) would constitute an
“excess parachute payment” within the meaning of Section 280G of the Code and be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), such Payment shall be reduced to the least extent necessary so that no
portion of the Payment shall be subject to the Excise Tax, but only if, by
reason of such reduction, the net after-tax benefit received by the Executive as
a result of such reduction will exceed the net after-tax benefit that would have
been received by the Executive if no such reduction were made. The Payment shall
be reduced, if applicable, by the Employer in the following order of priority:
(A) reduction of any cash severance payments otherwise payable to the Executive
that are exempt from Section 409A of the Code; (B) reduction of any other cash
payments or benefits otherwise payable to the Executive that are exempt from
Section 409A of the Code, but excluding any payments attributable to any
acceleration of vesting or payments with respect to any equity award that are
exempt from Section 409A of the Code; (C) reduction of any payments attributable
to any acceleration of vesting or payments with respect to any equity award that
are exempt from Section 409A of the Code, in each case beginning with payments
that would otherwise be made last in time; and (D) reduction

6



--------------------------------------------------------------------------------

Execution Version
Duplicate Original

of any other payments or benefits otherwise payable to the Executive on a
pro-rata basis or such other manner that complies with Section 409A of the Code,
but excluding any payments attributable to any acceleration of vesting and
payments with respect to any equity award that are exempt from Section 409A of
the Code. If, however, such Payment is not reduced as described above, then such
Payment shall be paid in full to the Executive and the Executive shall be
responsible for payment of any Excise Taxes relating to the Payment.
All determinations required to be made under this Section 5, and the assumptions
to be utilized in arriving at such determination, shall be made by the Tax
Counsel, which shall provide its determinations and any supporting calculations
both to the Employer and Executive within 10 business days of having made such
determination. The Tax Counsel shall consult with any nationally recognized
compensation consultants, accounting firm and/or other legal counsel selected by
the Company in determining which payments to, or for the benefit of, the
Executive are to be deemed to be parachute payments within the meaning of
Section 280G of the Code. In connection with making determinations under this
Section 5, the Tax Counsel shall take into account the value of any reasonable
compensation for services to be rendered by the Executive before or after the
Change in Control, including without limitation, the Executive’s agreeing to
refrain from performing services pursuant to a covenant not to compete or
similar covenant, and the Employer shall cooperate in good faith in connection
with any such valuations and reasonable compensation positions. Without limiting
the generality of the foregoing, for purposes of this provision, the Employer
agrees to allocate as consideration for the covenants set forth in Section 8 the
maximum amount of compensation and benefits payable under Section 5 hereof
reasonably allocable thereto so as to avoid, to the extent possible, subjecting
any Payment to tax under Section 4999 of the Code.  
6.Indemnification. Notwithstanding anything in the articles of incorporation or
By-laws of HRB or BHR to the contrary, the Executive shall at all times during
the Executive's employment by HRB or BHR, and after such employment, be
indemnified by such entities to the fullest extent applicable law permits for
any matter in any way relating to the Executive's affiliation with HRB or BHR;
provided, however, that if HRB or BHR shall have terminated the Executive's
employment for Cause, then neither HRB or BHR shall have any obligation
whatsoever to indemnify the Executive for any claim arising out of the matter
for which the Executive's employment shall have been terminated for Cause or for
any conduct of the Executive not within the scope of the Executive's duties
under this Agreement.
7.Confidential Information.  The Executive understands that in the course of the
Executive’s employment by the Employer, the Executive will receive confidential
information concerning the business of HRB and BHR and that the Employer desires
to protect the confidentiality of such information (hereinafter “Confidential
Information”).  For purposes of this Section 7, Confidential Information means
data and information (i) relating to the business of the Employer, regardless of
whether the data or information constitutes a trade secret (as such term is
defined in the Uniform Trade Secrets Act), (ii) disclosed to Executive or of
which he became aware of as a consequence of his relationship with the Employer,
(iii) having value to the Employer, (iv) not generally known to competitors of
the Employer; and (v) which includes trade secrets, methods of operation, names
and contact information of customers and potential customers, information
related to customers and potential customers, profit margins, financial
information and projections, personnel data, and similar information; provided,
however, that such term shall not mean data or information which has been
voluntarily disclosed to the public by the Employer, except where such public
disclosure has been made by Executive without authorization from the Employer,
which has been independently developed and disclosed by others, or which has
otherwise entered the public domain through lawful means. Confidential
Information also includes any information described in this Section 7 which the
Employer obtains from a third party and treats as proprietary or confidential,
whether or not owned or developed by the Employer. The Executive agrees that the
Executive will not at any time during or after the period of the Executive’s
employment by the Employer reveal to anyone outside the Employer, or use for the
Executive’s own benefit, any Confidential Information without prior specific
written authorization by

7



--------------------------------------------------------------------------------

Execution Version
Duplicate Original

the Employer.  Upon termination of this Agreement, and upon the request of the
Employer, the Executive shall promptly deliver to the Employer any and all
written or electronic materials, records and documents, including all copies of
this Agreement, made by the Executive or coming into the Executive’s possession
during his employment hereunder and that the Executive retained containing or
concerning Confidential Information and all other written or electronic
materials furnished to and retained by the Executive by the Employer for the
Executive’s use during his employment, excluding all copies of this Agreement,
whether of a confidential nature or otherwise. At the Employer’s request
following termination of employment for any reason, the Executive shall sign a
sworn certification that he has at all times complied with this Section 7, and
that he has not taken or removed any Confidential Information, and such
certification shall be a prerequisite for any post-termination severance
otherwise payable to Executive.
8.Restrictive covenants.


(a)    Non-Solicitation of Clients. During the Executive's employment with the
Employer and for a period of one year following the termination of the
Executive’s employment hereunder (but not the expiration of this Agreement), the
Executive covenants and agrees that he will not directly or indirectly, for
himself or for the benefit of another, solicit a Client for the purpose of
providing banking services of any type that the Employer rendered to its clients
in the twelve months immediately preceding his termination of employment. The
term "Client" as used in this Section 8 of the Agreement shall be defined as any
individual or entity that paid or engaged the Employer for banking services in
the twelve month period immediately preceding the date of Executive's
termination of employment and with whom Executive had contact, involvement or
communication, directly or indirectly, during such time.


(b)    Non-Solicitation of Employees. During the Executive’s employment with the
Employer and for a period of one year following the termination of the
Executive’s employment hereunder (but not the expiration of this Agreement), the
Executive shall not, on the Executive’s own behalf or on behalf of any third
party, recruit or hire any individual who was employed by the Employer at any
point during the twelve month period immediately preceding his termination of
employment with whom the Executive had contact, involvement or communication,
during such time.


(c)    Non-Competition. During Executive’s employment with the Employer and for
a period of one year following the termination of the Executive’s employment
hereunder (but not the expiration of this Agreement), the Executive covenants
and agrees that he will not either as principal, owner (of greater than 5% of
the ownership interests), partner, director, officer, employee, agent, or
consultant provide services that are substantially similar to those he provided
while employed by the Employer and that compete with the banking services that
the Employer provided at any time during the twelve month period immediately
preceding Executive's termination of employment. The foregoing restriction shall
only apply within a 25-mile radius of the location of HRB’s corporate
headquarters and any office or branch of HRB or any of its subsidiaries in
operation as of the date of his termination of employment.
9.Representation and Warranty of the Executive.  The Executive represents and
warrants to the Employer that the Executive is not under any obligation,
contractual or otherwise, to any other firm or corporation, which would prevent
the Executive from entering into the employ of the Employer under this Agreement
or prevent the Executive from performing the terms of this Agreement.
10.Regulatory Compliance.  Notwithstanding anything to the contrary herein, any
compensation or other benefits paid to the Executive shall be limited to the
extent required by any federal or state regulatory agency having authority over
HRB or BHR, including any limitations or prohibitions on payments under Section
5 of this Agreement. The Executive agrees that compliance by HRB or BHR with
such regulatory

8



--------------------------------------------------------------------------------

Execution Version
Duplicate Original

restrictions, even to the extent that compensation or other benefits paid to the
Executive are limited, shall not be a breach of this Agreement by the Company or
the Employer.
11.Clawback.  Notwithstanding any other provisions in this Agreement to the
contrary, the Executive agrees that any compensation and benefits provided to
him under this Agreement that are subject to recovery or recoupment under any
applicable law, regulation or securities exchange rule, shall be recouped by the
Employer as necessary to satisfy such law, regulation, or rules. These laws,
regulations, and rules include, but are not limited to, where such compensation
constitutes “excessive compensation” within the meaning of 12 C.F.R. Part 30,
Appendix A, where the Executive has committed, is substantially responsible for,
or has violated, the respective acts, omissions, conditions, or offenses
outlined under 12 C.F.R. § 359.4(a)(4), and if either BHR or Shore Bank becomes,
and for so long as either BHR or Shore Bank remains, subject to the provisions
of 12 U.S.C. § 1831o(f), where such compensation exceeds the restrictions
imposed on the senior executive officers of such an institution. In addition,
the Executive agrees that any incentive compensation provided to him under this
Agreement that is subject to recovery or recoupment under any internal policy of
the Employer shall be shall be recouped by the Employer as necessary to satisfy
such internal policy. Executive agrees to promptly return or repay any such
compensation, and authorizes the Employer to deduct such compensation from any
other payments owed to the Executive by the Employer if he fails to do so.
12.Entire Agreement; Amendment.  This Agreement contains the entire agreement
between the Employer and the Executive with respect to the subject matter of
this Agreement, and this Agreement may not be amended, waived, changed, modified
or discharged except by an instrument in writing executed by the Employer and
the Executive.
13.Assignability.  The services of the Executive under this Agreement are
personal in nature, and the Employer may not assign this Agreement nor the
rights or obligations of the Employer under this Agreement, whether by operation
of law or otherwise, without the Executive’s prior written consent.  This
Agreement shall be binding upon, and inure to the benefit of, the Employer and
its permitted successors and assigns under this Agreement.  The Executive may
not assign this Agreement, but the Executive’s benefits under this Agreement
shall inure to the benefit of the Executive’s heirs, executors, administrators
and legal representatives to the extent this Agreement expressly provides.
14.Notice.  Any notice that may be given under this Agreement shall be in
writing and be deemed given when hand delivered and acknowledged or, if mailed,
one day after mailing by registered or certified mail, return receipt requested,
or if delivered by an overnight delivery service, one day after the notice is
delivered to such service, to any party to this Agreement at its respective
address stated above, or at such other address as any party may by similar
notice designate.
15.Specific Performance.  The parties agree that irreparable damage would occur
in the event that any of the provisions of Sections 7 and 8 of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  The parties accordingly agree that each of the parties to this
Agreement shall be entitled to an injunction or injunctions to prevent breaches
of Sections 7 and 8 of this Agreement and to enforce specifically the terms and
provisions of Sections 7 and 8 of this Agreement, and that such injunctive
relief shall be in addition to any other remedy to which any party is entitled
at law or in equity. The existence of any claim or cause of action of the
Executive against the Employer, whether predicated on this Agreement or not,
shall not constitute a defense to the enforcement by the Employer of the
restrictions, covenants and agreements contained in this Agreement. Furthermore,
in addition to any other remedies, the Executive agrees that any violation of
the provisions in Sections 7 and 8 will result in the immediate forfeiture of
any remaining payment that otherwise is or may become due under Section 5, if
applicable. The Executive

9



--------------------------------------------------------------------------------

Execution Version
Duplicate Original

further agrees that should he breach any of the provisions contained in Sections
7 and 8 of this Agreement, the Executive shall repay to the Employer any amounts
previously received by the Executive pursuant to Section 5 that are attributable
to that portion of the payments paid for the period during which the Executive
was in breach of any of the provisions. The Employer and the Executive agree
that all remedies available to the Employer or the Executive, as applicable,
shall be cumulative.
16.No Third Party Beneficiaries.  Nothing in this Agreement, express or implied,
is intended to confer upon any person or entity other than the Employer and the
Executive and the heirs, executors, administrators and personal representatives
of the Executive any rights or remedies of any nature under or by reason of this
Agreement.
17.Successor Liability.  The Employer shall require any subsequent successor,
whether direct or indirect, by purchase, merger, consolidation or otherwise, to
all or substantially all of the business or assets of the Employer to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Employer would be required to perform it if no such succession
had taken place.
18.Mitigation.  The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation earned by the Executive as the result
of employment by another employer or by retirement benefits payable after the
termination of this Agreement, except that the Employer shall not be required to
provide the Executive and the Executive’s eligible dependents with medical
insurance coverage as long as the Executive and the Executive’s eligible
dependents are receiving comparable medical insurance coverage from another
employer.
19.Waiver of Breach.  The failure at any time to enforce or exercise any right
under any of the provisions of this Agreement or to require at any time
performance by the other parties of any of the provisions of this Agreement
shall in no way be construed to be a waiver of such provisions or to affect
either the validity of this Agreement or any part of this Agreement, or the
right of any party hereafter to enforce or exercise its rights under each and
every provision in accordance with the terms of this Agreement.
20.No Attachment.  Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that nothing in this Section 20 shall
preclude the assumption of such rights by executors, administrators or other
legal representatives of the Executive or the Executive’s estate and their
assigning any rights under this Agreement to the person or persons entitled
hereto.
21.Severability.  The invalidity or unenforceability of any term, phrase,
clause, paragraph, section, restriction, covenant, agreement or other provision
of this Agreement shall in no way affect the validity or enforceability of any
other provision, or any part of this Agreement, but this Agreement shall be
construed as if such invalid or unenforceable term, phrase, clause, paragraph,
section, restriction, covenant, agreement or other provision had never been
contained in this Agreement unless the deletion of such term, phrase, clause,
paragraph, section, restriction, covenant, agreement or other provision would
result in such a material change as to cause the covenants and agreements
contained in this Agreement to be unreasonable or would materially and adversely
frustrate the objectives of the parties as expressed in this Agreement.
22.Survival of Benefits.  Any provision of this Agreement that provides a
benefit to the Executive and that by the express terms of this Agreement does
not terminate upon the expiration of his employment

10



--------------------------------------------------------------------------------

Execution Version
Duplicate Original

hereunder shall survive the expiration of the term of his employment and shall
remain binding upon the Employer until such time as such benefits are paid in
full to the Executive or the Executive’s estate.
23.Construction.  This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Virginia, to the extent
not inconsistent with and governed by federal law, without giving effect to
principles of conflict of laws.  All headings in this Agreement have been
inserted solely for convenience of reference only, are not to be considered a
part of this Agreement, and shall not affect the interpretation of any of the
provisions of this Agreement.
24.Jury Waiver. The Employer and the Executive agree that in any litigation
action or proceeding arising out of or relating to this Agreement or the
Executive’s employment with the Employer, trial shall be in a court of competent
jurisdiction without a jury.  The Employer and the Executive irrevocably waive
any right each may have to a jury trial and a copy of this Agreement may be
introduced as written evidence of the waiver of the right to trial by jury.  The
Employer has not made and the Executive has not relied on, any oral
representation regarding the enforceability of this provision.  The Employer and
the Executive have read and understand the effect of this jury waiver provision.
25.Venue. The Employer and the Executive hereby expressly consent to be subject
to the jurisdiction of the Commonwealth of Virginia to determine any disputes
regarding this Agreement and further agree that the exclusive venue for any such
dispute shall be in Virginia Beach, Virginia.  Employer and Executive agree to
accept the jurisdiction of any such court and each waives any claim and warrants
that he or it will not argue or contend that any such court does not have
jurisdiction, is not an appropriate forum or venue or that such a forum is
inconvenient.
26.Full Capacity. The persons signing this Agreement represent that they have
full authority and representative capacity to execute this Agreement in the
capacities indicated below and to perform all obligations under this Agreement.



11



--------------------------------------------------------------------------------

Execution Version
Duplicate Original

27.Compliance with Internal Revenue Code Section 409A. All payments that may be
made and benefits that may be provided pursuant to this Agreement are intended
to qualify for an exclusion from Section 409A of the Code and any related
regulations or other pronouncements thereunder and, to the extent not excluded,
to meet the requirements of Section 409A of the Code. Any payments made under
Section 5 of this Agreement which are paid on or before the last day of the
applicable period for the short-term deferral exclusion under Treasury
Regulation § 1.409A-1(b)(4) are intended to be excluded under such short-term
deferral exclusion. Any remaining payments under Section 5 are intended to
qualify for the exclusion for separation pay plans under Treasury Regulation §
1.409A-1(b)(9). Each payment made under Section 5 shall be treated as a
“separate payment”, as defined in Treasury Regulation § 1.409A-2(b)(2), for
purposes of Code Section 409A. Further, notwithstanding anything to the
contrary, all severance payments payable under the provisions of Section 5 shall
be paid to the Executive no later than the last day of the second calendar year
following the calendar year in which occurs the date of Executive’s termination
of employment. None of the payments under this Agreement are intended to result
in the inclusion in Executive’s federal gross income on account of a failure
under Section 409A(a)(1) of the Code. The parties intend to administer and
interpret this Agreement to carry out such intentions. However, the Employer
does not represent, warrant or guarantee that any payments that may be made
pursuant to this Agreement will not result in inclusion in the Executive’s gross
income, or any penalty, pursuant to Section 409A(a)(1) of the Code or any
similar state statute or regulation. Notwithstanding any other provision of this
Agreement, to the extent that the right to any payment (including the provision
of benefits) hereunder provides for the “deferral of compensation” within the
meaning of Section 409A(d)(1) of the Code, the payment shall be paid (or
provided) in accordance with the following:


(a)    If the Executive is a “Specified Employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code on the date of the Executive’s termination (the
“Separation Date”), and if an exemption from the six month delay requirement of
Code Section 409A(a)(2)(B)(i) is not available, then no such payment that is not
otherwise exempt under 409A shall be made or commence during the period
beginning on the Separation Date and ending on the date that is six months
following the Separation Date or, if earlier, on the date of the Executive’s
death. The amount of any payment that would otherwise be paid to the Executive
during this period shall instead be paid to the Executive on the first day of
the first calendar month following the end of the period.


(b)    Payments with respect to reimbursements of expenses or benefits or
provision of fringe or other in-kind benefits shall be made on or before the
last day of the calendar year following the calendar year in which the relevant
expense or benefit is incurred. The amount of expenses or benefits eligible for
reimbursement, payment or provision during a calendar year shall not affect the
expenses or benefits eligible for reimbursement, payment or provision in any
other calendar year.




[Remainder of page intentionally left blank; signature page follows.]

12



--------------------------------------------------------------------------------

Execution Version
Duplicate Original



IN WITNESS WHEREOF, each of HRB, BHR and the Executive have executed this
Agreement as of the date first written above.


HAMPTON ROADS BANKSHARES, INC.




By:    /s/ Douglas J. Glenn            
Name:    Douglas J. Glenn        
Its:    President & CEO            


BANK OF HAMPTON ROADS




By:    /s/ Douglas J. Glenn            
Name:    Douglas J. Glenn        
Its:    CEO                    


EXECUTIVE


/s/ John F. Marshall, Jr.                                         John F.
Marshall, Jr.





13

